United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 17-1342
                       ___________________________

 Patsy Ann Oxford, Individually and as Administrator of the Estate of James R.
                     Oxford, deceased; James T. Oxford,

                     lllllllllllllllllllllPlaintiffs - Appellants,

                                          v.

Madison County Sheriff’s Office; Sheriff Phillip Morgan, in his official capacity
  as Madison County Sheriff; Andy Mitchell, Individually and in his official
        capacity as a Deputy in the Madison County Sheriff’s Office,

                     lllllllllllllllllllllDefendants - Appellees.
                                      ____________

                    Appeal from United States District Court
               for the Western District of Arkansas - Fayetteville
                                ____________

                         Submitted: November 23, 2017
                           Filed: December 11, 2017
                                 [Unpublished]
                                 ____________

Before WOLLMAN, LOKEN, and COLLOTON, Circuit Judges.
                         ____________

PER CURIAM.
        Patsy and James T. Oxford sued Madison County, Arkansas,1 and Madison
County Sheriff’s Deputy Andy Mitchell for allegedly not doing enough to prevent the
death of James R. Oxford--Patsy’s husband and James T.’s father--in an automobile
accident. We agree with the district court2 that even if the Oxfords’ allegations are
true, they do not describe a constitutional violation that would support liability under
42 U.S.C. § 1983. See Simes v. Ark. Judicial Discipline & Disability Comm’n, 734
F.3d 830, 834 (8th Cir. 2013) (de novo review). The police do not have an
enforceable constitutional duty to protect anyone, including people whose affairs they
have become involved with, unless they are in custody (or some similar “special
relationship” with the state) or the state affirmatively put them in danger. See
Gregory v. City of Rogers, 974 F.2d 1006, 1009-10 (8th Cir. 1992) (en banc). Neither
circumstance was present here. As for the county, there can be no municipal liability
on the Oxfords’ theory without an underlying constitutional violation. See McCoy
v. City of Monticello, 411 F.3d 920, 922 (8th Cir. 2005).

      The judgment of the district court is affirmed.
                     ______________________________




      1
       The Oxfords did not name the county as a defendant but sued county
employees in their official capacities. See Baker v. Chisom, 501 F.3d 920, 925 (8th
Cir. 2007).
      2
      The Honorable P.K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas.

                                          -2-